DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner has searched formula (III) the cation of quaternary ammonium and anion of thiol.  Since the anion was not found with the elected cation in the claimed method, the remaining anions were searched.  Allowable subject matter is below identified.
A summary of the restriction history is also below set forth for completeness of the record.
Election/Restrictions
Applicant's election with traverse of species: Formula (III), cation: ammonium and anion: thiol.    Said election set forth in the reply filed on 6/10/2022 is acknowledged.  
Applicant indicates claims 21-23, 28, 31-33, 39 and 40 (in part) reads on the elected species/invention.   Accordingly, Claims 24-27, 29-30, and 34-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/10/2022.
Formula III:

    PNG
    media_image1.png
    719
    1010
    media_image1.png
    Greyscale

Cation species quaternary ammonium
Anion species thiol
Applicant's election with traverse of Formula III, cation quaternary ammonium and anion thiol in the reply filed on 6/10/2022 is acknowledged.  The traversal is on the ground(s) that the restriction is unduly restrictive and piecemeal and unnecessary.  This is not found persuasive because the formula species possess different structure and different repeat units and the cation and anion will possess different chemical elements (possessing different physical and performance features including solubility, charge, reactivity, melting point, etc.)  all requiring separate search terms classes, etc.  The applicant has not indicated these species to be obvious variants of each other.
The requirement is still deemed proper and was therefore made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In accordance with MPEP 803 the examiner has searched another species within Formula III  in that additional anions were searched for said formula as well as a search of Formula II:  cation:  pyridinium, anion:  thiol.  Cited below in Conclusion is prior art relevant to formula I species.
SEE MPEP 803 C. 2.:  If the elected species or group of patentably indistinct species is not anticipated by or obvious over the prior art, the examiner should extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species. The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made. The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35 U.S.C. 101  and 112, nonstatutory double patenting, and proper Markush grouping). 
In the interest of compact prosecution, the examiner should ensure that the record is clear as to which species have been searched and have been found allowable over the prior art. The examiner should indicate that the provisional election of species requirement has been modified if additional species beyond the elected species have been searched and determined to be allowable over the prior art. The examiner should indicate that the provisional election of species requirement has been withdrawn if the full scope of the Markush grouping has been searched and been determined to be allowable over the prior art. Note that the examiner can only make or maintain any restriction requirement if there would be serious burden. Clarity of the record with regard to the provisional election of species requirement is critical to proper application of 35 U.S.C. 121  in later divisional applications.
If a Markush grouping as set forth in a claim is proper and election of species has been required, the examiner must continue to search the species of the claim unless the claim has been found to be unpatentable over prior art. An examiner may not (such as by way of an Ex parte Quayle action or a Notice of Non-Responsive Amendment) seek to require an applicant to limit the scope of a claim that is directed to a proper Markush group to a subset of species that falls within the scope of the claim in the absence of a rejection of the claim for not complying with the requirements for patentability (e.g., 35 U.S.C. 101, 102, 103, and 112, and nonstatutory double patenting)
Claim 21 as below amended is allowable (along with the below amended claims). The restriction requirement of the species , as set forth in the Office action mailed on 6/10/2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the anion.   
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.





Terminal Disclaimer
The terminal disclaimer filed on 6/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17258860 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JOHN WILSON JONES on 6/21/2022.
The application has been amended as follows: 
Cancel claims 34-38
Amend claims 21-23 and 39 as below indicated.



    PNG
    media_image2.png
    1063
    888
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    447
    909
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    121
    863
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    645
    874
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    908
    904
    media_image6.png
    Greyscale






Allowable Subject Matter
Claims 21-33 and 39-40 as above amended are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art includes US 2016/0160142 which while teaching an ionic liquid for use in a fuel (rather than an acidic aqueous fluid) and not having the two quat. ammonium components of the cation of the instant claims;  Huo (US 2016/0218434) having a polyamine cation with anion of a materially different formula (having hydrogen groups unlike the instantly claimed quat. ammonium cation of formula III) and Del Guadio (US 2010/0120638) teaching a formula overlapping the claimed cation but not being an ionic fluid (no anion).  There is no motivation to alter the teachings of the prior art without undue hindsight.  The prior art does not teach or fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 accompanying this office action for prior art teaching various ionic liquids.  For example:
Rogers et al (US 2012/0121485) discloses a process for removing metals from hydrocarbon streams using an ionic liquid thereby reducing mercury content (Abstract) Mercury is corrosive towards hydrocarbon processing equipment such as used in oil and gas refineries where the equipment may be aluminum, amalgams, etc. [0003] (i.e. meeting the limitation for an acidic fluid and for removing mercury therefor reduces corrosion)  
The ionic liquid may be used in liquid and gaseous hydrocarbons and co solvents and additives may also be incorporated if desired. [013]   
The cation of the ionic liquid include pyridinium AND imidazolium [0022, 0023] meeting two possible species of formula (II) cation   Esp IMIDAZOLIUM

The anion includes thiols [0083] (reference claim 17 and 20) and disulfide (i.e. polysulfides of claims 21 and 26 and 27)

    PNG
    media_image7.png
    246
    505
    media_image7.png
    Greyscale

(the above rendering obvious claims 21, 26, 27, 30-31)
The cation is preferably:

    PNG
    media_image8.png
    369
    634
    media_image8.png
    Greyscale
[0030]

    PNG
    media_image9.png
    126
    698
    media_image9.png
    Greyscale
(meeting the limitation for an alkyl pyridinium ) meeting the limitation for an alkyl pyridine quat of claim 14 where R1 is a C1-30 alkyl group)

    PNG
    media_image10.png
    130
    646
    media_image10.png
    Greyscale

See [024-0025] where an additional pyridinyl group may be present based on various R groups (overlapping and encompassing) 

    PNG
    media_image11.png
    287
    704
    media_image11.png
    Greyscale
such as ammonium [0056] 
The anions include various sulfur containing anions including thiols and disulfide [0077] 
(meeting the limitation for a polysulfide (the examiner notes at P 20 of the spec polysulfide is defined as (RS(S)x(S-) where x is one to five thereby encompassing the disulfide of the instant reference)

    PNG
    media_image12.png
    568
    611
    media_image12.png
    Greyscale
[0083]
Where R1 and R2 include C1-10 alkyl, SH [0079] R1CS2 
The ionic liquid may have the formula:

    PNG
    media_image13.png
    127
    578
    media_image13.png
    Greyscale
[0086] (meeting the limitation for claim  for more than one pyrindyl ring)

    PNG
    media_image14.png
    450
    637
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    309
    563
    media_image15.png
    Greyscale
(applied under operating conditions of the process…gas condensates, petroleum fuel/fuel oil, crude oils, refinery gas – i.e. during production of oil and gas from a well enabling one of ordinary skill in the art at the time of filing the invention to readily envisage the in a crude oil, condensate, in the production of oil or gas from a well).
(where crude oil and natural gas condensate and liquefied natural gas and refinery gas meet the limitation for an aqueous or acidic liquid of claim 1 and claims 22-23 for a crude oil/condensate etc. and where the aqueous liquid is crude oil petroleum fuel oil of claim 22)
Ionic liquids are known as solvents.  Due to the vast number of anion/cation combinations that are available it is possible to fine tune the physical properties of the ionic liquid such as melting point, density, viscosity, miscibility to suite the requirements of a particulate application. [0009]
Since the reference teaches the claimed process steps with the claimed compositional components and ionic liquid, scale formation will be inhibited.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
While the examiner is not examining species outside the elected species it is noted that the cited prior art teaches an imidazolium cation (0022-0023) as well as many other anions including various phosphate, phosphonates, sulfonates, sulfonamide, carboxylates, etc. [0062-0079]

    PNG
    media_image14.png
    450
    637
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    309
    563
    media_image15.png
    Greyscale
(applied under operating conditions of the process…gas condensates, petroleum fuel/fuel oil, crude oils, refinery gas – i.e. during production of oil and gas from a well).
(where crude oil and natural gas condensate and liquefied natural gas and refinery gas meet the limitation for an aqueous or acidic liquid of claim 1 and claims 22-23 for a crude oil/condensate etc. and where the aqueous liquid is crude oil petroleum fuel oil of claim 22)
Alternatively, assuming arguendo it is not readily envisaged, where the composition applied under operating conditions of the process to gas condensates, petroleum fuel/fuel oil, crude oils, refinery gas rending obvious to one of ordinary skill in the art at the time of filing the invention to use during production of oil or gas from a well.
The anions include various sulfur containing anions including thiols and disulfide [0077] 

    PNG
    media_image12.png
    568
    611
    media_image12.png
    Greyscale
[0083]
Where R1 and R2 include C1-10 alkyl, SH [0079] R1CS2 
The ionic liquid may have the formula:

    PNG
    media_image13.png
    127
    578
    media_image13.png
    Greyscale
[0086] (meeting the limitation for claim 15 for more than one pyrindyl ring)
See [024-0025] where an additional pyridnyl group may be present based on various R groups (overlapping and encompassing) more than one pyridnyl ring and rending same obvious.
Rogers et al (US 2012/0121485) further in view of Marin Cruz et al (US 2015/0118104) or in the alternative in view of Palmer et al (US 6,924,253)
Rogers discloses the limitations above set forth.  Rogers discloses the ionic liquid may be used in liquid and gaseous hydrocarbons and co solvents and additives may also be incorporated if desired. [0013]   but does not expressly disclose another ionic fluid different from the first and/or imidazole/benzotriazole species of corrosion protection.
	Marin Cruz discloses compositions used as corrosion inhibitors in crude oil processes the corrosion inhibitors are ionic liquids, imidazoles, benzotriazoles and mixtures thereof (Abstract)  The ionic liquids include 1-allyl-3-methylimidazolium bromide (Example 5 [0067]) and the corrosion inhibitors include benzotriazole amine derivatives (Example 3 [0063]) the composition includes imidazole, benzotriazole and ionic liquid when used one or more afford a synergy in corrosion protection  [0028][0057][0088][0105](thereby not being the ionic fluid of the instant claims and having an anion different from that of thiol)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use an additional corrosion inhibitor comprising two or more of those set forth in Marin Cruz (such as ionic which is different than that of Rogers and an imidazole or an imidazole and a benzotriazole, etc.) in order to impart improved corrosion protection and properties to the composition and method of Rogers.
Rogers discloses the ionic liquid may be used in liquid and gaseous hydrocarbons and co solvents and additives may also be incorporated if desired. [0013]   but does not expressly disclose another ionic fluid different from the first with the same cation for corrosion protection.
Palmer (US 6,924,253) discloses a method of treating a well bore or casing to remove scale (deposits) in hydrocarbon recover and other application by contacting with a fluid of an ionic liquid (Abstract).  The ionic liquid includes for example 1-butyl pyridinium hexa fluoro phosphate and 1-3t5hyl 3- methyl imidazolium tetrachloro aluminate  (Fig 2) The fluids may be formulated for the particulate scale removal application to be performed and for other modes of action desired (C3 L36-60) Ionic liquids are known and may be selected by those of skill in the art according to the mode of action to be conducted and the circumstances of preparation such as near a wellbore  (C4 L63-C5 L5)  The ionic liquids include those with N-alkylpyridinium or 1,3, dialkyl imidazolium cations (C5 L40-55) and various anions (C5 L63-C6L12) Ionic liquids are excellent solvents (C6 L34-45)   the ionic liquids do not need additional corrosion inhibitors as they prevent corrosion (C11 L20-30)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the pyridinium ionic liquid of Palmer in the process and composition of Rogers as it will further reduce scale and inhibit corrosion in the method and composition of Rogers and will also act as a co-solvent as already contemplated by Rogers.
Lee (US 2013/0280151) discloses a method of capturing polluting or environmentally unfriendly gases such as carbon dioxide and sulfur dioxide with ionic liquids [0003] the ionic liquid includes a reactive functional group such as a thiol [0019[0120]]  the ionic liquid Y+X- where Y+ includes pyridnium [0024] including N-hydrocarbyl pyridnium 

    PNG
    media_image16.png
    861
    666
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    189
    609
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    274
    613
    media_image18.png
    Greyscale

The ionic liquid includes an accessible functional group including thiols (See clams 16 and 28 of the reference)
(US 2011/0266504) discloses an ionic liquid having a cation of N-alkyl pyridinium and an anion including a thiol (RS-) [0019] in methods for electrodeposit of layers of metal [0016] the ionic liquid may comprise additives to improve solubility of the source material and improve nucleation density of the depositing material [0023-0024] 
Lu, Zhai, Wang, Fitch (WO 2007/101397A1) discloses a method for separating acid gases form gas streams with an ionic liquid or mixtures of ionic liquids including pyridnium (abstract) Lu discloses purifying gas streams and removing acid gases from feed gas streams with an ionic liquid (P1 L1-5) the ionic liquid includes:  

    PNG
    media_image19.png
    862
    962
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    128
    991
    media_image20.png
    Greyscale

The acid gases treated include hydrogen sulfide and carbon dioxide (P4 L 16-20 approx.)
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771